Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a railway facility comprised of a plurality of concentric staging tracks connected to a main line. The staging tracks extend contiguously to encircle an outer perimeter of the facility and each of the plurality of staging tracks is connected to an adjacent plurality of staging tracks to form a spiral track. The facility is further comprised of a balloon loop track connected to a plurality of staging tracks and positioned within a space defined within the concentric staging tracks. The balloon loop track extends contiguously around a portion of an interior perimeter of the concentric plurality of staging tracks and the loop functions to reverse the direction of a train through the spiral path of the staging tracks. 
The prior art made of record, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically, the prior art of Harada does not show the features of the plurality of concentric staging tracks encircling an outer perimeter of the facility in operable cooperation with a balloon loop track. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
April 16, 2021